Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

After conducting the prior art search, examiner decided to rejoin all groups.

Claims 17-32 are under examination 

Response to Applicants’ Instant Set of Claims

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17-18,20,24-25,27-28,30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim “Pretreatment and fractionation of corn stover by ammonia recycle percolation process” Bioresource Technology 96 (2005) 2007-2013.


    PNG
    media_image1.png
    568
    844
    media_image1.png
    Greyscale


Kim teaches a method for producing sugar liquid comprising obtaining an alkaline filtrate by allowing an alkaline aqueous medium to pass through a cellulose containing biomass to produce an alkaline filtrate. In the figure of Kim directly above biomass is 
The step of the recirculation filtration step of allowing the alkaline filtrate to repeatedly pass through the cellulose containing biomass to produce a cellulose containing solid component is shown by the ammonia (an alkaline solution which can include the filtrate) being recycled continuously through the continuous reactor which produces a solid composed of cellulose.
The step of hydrolyzing the cellulose containing solid component to obtain the sugar liquid (Figure 1).  The diagram of Kim teaches that after being washed, the cellulose containing residue is placed within a fermentation reactor that has the label SSF.  SSF means simultaneous saccharification and fermentation.  Saccharification is a synonym for hydrolysis.  The saccharification reaction hydrolyzes the cellulose into glucose sugars as in instant Claim 17, wherein the step of obtaining the alkaline filtrate comprises supplying the cellulose containing biomass and the alkaline aqueous medium to a filtration apparatus, and allowing the alkaline aqueous medium to pass through the cellulose containing biomass using the filtration apparatus (Figure 1) as in instant Claim 18,
Since the alkaline filtrate is recycled into the aqueous solution, both would be maintained at the same temperature (Figure 1) as in instant Claim 20, wherein the cellulose containing biomass has been subjected to a dry grinding treatment (Methods, 2.1 Material, 1st Paragraph) as in instant Claim 24, wherein the cellulose containing biomass is a herbaceous biomass (Methods, 2.1 Material, 1st Paragraph) as in instant Claim 25, wherein the alkaline aqueous medium and the alkaline filtrate are alkaline as in instant Claim 27, wherein the period of time during which the alkaline filtrate is repeatedly passed through the cellulose containing biomass is 30 minutes or more and three hours or less (Page 2009, Table 1) as in instant Claim 28, wherein the hydrolysis is carried out using an enzyme (Page 2008, first full paragraph) as in instant Claim 30, A pretreatment for hydrolyzing the cellulose containing biomass to obtain a sugar liquid, the method comprising:  the step of obtaining an alkaline filtrate by allowing an alkaline aqueous medium to pass through a cellulose containing biomass; and the recirculation filtration step of allowing the alkaline filtrate to repeatedly pass through the cellulose containing biomass to produce a cellulose containing solid component (Figure 1) as in instant claim 31, wherein the cellulose containing solid component is obtained by the pretreatment method according to claim 31 as in instant Claim 32.

The reference anticipates the claim limitation


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17,21,23,29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim “Pretreatment and fractionation of corn stover by ammonia recycle percolation process” Bioresource Technology 96 (2005) 2007-2013 in view of Lali (US 20130078698)

Kim applies as above to teach claim 17.  Kim teaches a method of producing sugar liquid using an alkaline solution.  The temperature of Kim’s process is not in the as in instant Claim 21.  The preferred pH that facilitates successful stripping is a pH within the range of 8-14 (Paragraph 89).  This range encompasses some of the claimed pH ranges of claim 29.
	The Kim reference teaches that the corn stover is shifted to a nominal size of 9-35 mesh (Page 2008, 2.1. Methods Section).  Claim 23 states that the biomass is sifted through a sieve with an aperture of 30 mm or more.  This could mean that the biomass pieces could be merely placed in a container with an opening/sieve of 30mm or more.  The claim is not addressing the actual size of the biomass material.  The embodiments of the Lali reference mention that the average size of the biomass material is 5 mm; therefore, it would make sense for the containers to have openings/sieves that are 30 mm or more as in instant Claim 23.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness 
In the present situation, rationales A,B,C,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated in the cited prior art.  Kim teaches the recycling of the alkaline solution that produces cellulose and an alkaline filtrate.  Lali teaches the claimed pH and temperature ranges.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  


Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim “Pretreatment and fractionation of corn stover by ammonia recycle percolation 

	Kim applies as above to teach claim 17.  Kim does not use sodium hydroxide or potassium hydroxide in the alkaline solution.  However, at the time of applicants’ filing, it would have been obvious based on the teachings of Nguyen to add these items.  An artisan would have been motivated to have used sodium hydroxide and/or potassium hydroxide because these solutions are capable of solubilizing the lignin fraction and removing it from the biomass material taught in Kim, thus, better isolating the cellulose solid which can be subsequently hydrolyzed (Paragraph 68) as in instant Claim 26
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include:  (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products) in the same way; (D) Applying a known technique to a known device (method or product) ready for improvement to yield a predictable results; (E) “Obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or 
In the present situation, rationales A,B,C,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated in the cited prior art.  Kim teaches the recycling of the alkaline solution that produces cellulose and an alkaline filtrate.  Naguyen teaches benefit of using the claimed hydroxides to remove lignin.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim “Pretreatment and fractionation of corn stover by ammonia recycle percolation process” Bioresource Technology 96 (2005) 2007-2013 in view of Nguyen (US 20140315258) and Gravity Filtration Brochure (2001)

Kim and Nguyen apply as above.  Kim does not expressly mention the use of filtration.  However, an artisan would have been motivated to have removed fractions such as lignin from the biomass material taught in Kim in order to isolate the cellulose fraction so that it can be further hydrolyzed because Nguyen specifically states that solid cellulose material can be isolated from other fractions such as the liquefied lignin 
Nguyen does not specifically state that gravity filtration is used.  However, at the time of applicants’ filing, it would have been obvious to have separated a solid (such as cellulose) from liquid fractions such as solubilized lignin based on the teachings of the Gravity Filtration Brochure.  An artisan would have been motivated to have used gravity filtration to separate the liquid biomass fractions from the cellulose solid fraction of Kim  because the Gravity Filtration brochure teaches that gravity filtration can successfully separate solids from liquids and it is ideal to use when the mixture is hot like in the Kim reference as in instant Claim 19.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include:  (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products) in the same way; (D) Applying a known technique to a known device (method or product) ready for improvement to yield a predictable results; (E) “Obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or 
In the present situation, rationales A,B,C,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated in the cited prior art.  Kim teaches the recycling of the alkaline solution that produces cellulose and an alkaline filtrate.  Naguyen teaches benefit of using the claimed hydroxides to remove lignin.  The Gravity Filtration Brochure teaches the application of gravity filtration.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  


 	Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim “Pretreatment and fractionation of corn stover by ammonia recycle percolation process” Bioresource Technology 96 (2005) 2007-2013 in view of Sannigrahi “Fundamental of Biomass Pretreatment by Fractionation” Aqueous Pretreatment of Plant Biomass for Biological and Chemical Conversion to Fuels and Chemicals (2013)

	Kim applies as above.  Kim removes undesirable fractions such as lignin from biomass material using an ammonia alkaline solution.  Acetic acid is not a component in the alkaline solution of Kim.  However, the inclusion of acetic acid would have been as in instant Claims 22.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include:  (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products) in the same way; (D) Applying a known technique to a known device (method or product) ready for improvement to yield a predictable results; (E) “Obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one or ordinary skill in the art; (G) 
In the present situation, rationales A,B,C,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated in the cited prior art.  Kim teaches the recycling of the alkaline solution that produces cellulose and an alkaline filtrate.  Sannigrahi teaches the use of acetic acid to remove lignin.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  


Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632